Court of Appeals No. 05-15-01347-CR

                 JUAN MANUEL PALL ARES-RAMIREZ, Appellant                       RECEIVED IN
                                                                            COURT OF APPEALS, 5th DIST.

                                            v-                                   DEC 2 2 2015
                                                                                   LISA MATZ
                           THE STATE OF TEXAS, Appellee                      CLERK, 5th DISTRICT

                   On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                         Trial Court Cause No. MA13-22517-G



                                 FINDINGS OF FACT


      The Court finds that the Defendant, Juan Manuel Pallares-Ramirez was charged
with the offense of Driving While Intoxicated on or about July 13, 2013 in Dallas County,
Texas in the above styled cause. The Defendant was represented by Attorney Ashkan
Mehryari. The case was brought to jury trial on June 23, 2015 and the trial was completed
on June 24, 2015. Upon being found guilty by a jury ofsix members, the Judge sentenced
the Defendant to a term of confinement in the Dallas County jail of 90 days, then probated
the sentence for 12 months and assessed a fine of$500 plus the costs ofcourt with additional
conditions of probation in accordance with the alleged offense.

       The Court further finds Attorney Ashkan Mehryari discussed possibly appealing the
jury verdict of guilty and expressed to the Court that the Defendant probably wouldn't be
able to afford the appeal. The Court informed the Attorney Mehryari that she would grant
the Defendant's motion for consideration ofhis indigency upon submission ifneeded.

       After some investigation, the Court finds Attorney Mehryari did in fact file Notice of
Appeal on July 13, 2015 with the Court, well within a timely manner. The Clerk of the
Court accepted this filing, scanned it but did not prepare a Certificate of Appeal nor send
Notice ofAppeal to the Court ofAppeals inerror and by oversight.

       The Court further finds that upon discovering the error because the Attorney
inquired about the matter, the Clerk of the Court sent Notice of Appeal and Certificate of
Appeal to the Court ofAppeals on November 2, 2015.
      The Court further finds the Defendant presented a Pauper's Oath with a motion to
consider the Defendant indigent on November 13, 2015, which was granted in the
Defendant's favor.




                                              Judge Angela King

                                              December 10, 2015
Angela M.King, Judge
County Criminal Court #6
3*Floor, Frank Crowley Courts Building
133 N Riverfront Blvd, LB 20
Dallas, TX 75207-4313



                                 Court of Appeals
                                 Fifth District ofTexas at Dallas
                                 Lisa Matz, Clerk
                                  600 Commerce Street, Ste 200
                                  Dailas, Texas 75202